        Case 1:19-cv-00162-AW-HTC Document 19 Filed 02/15/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

ALICE BLANTON,

        Plaintiff,
v.                                                Case No. 1:19-cv-162-AW-HTC

ANDREW SAUL, Commissioner of
the Social Security Administration,

     Defendant.
_______________________________/

          ORDER ADOPTING REPORT AND RECOMMENDATION
            AND AFFIRMING COMMISSIONER’S DECISION

        I have carefully considered the magistrate judge’s January 12, 2021 Report

and Recommendation, ECF No. 18, to which no objections have been filed. I now

conclude that the Report and Recommendation should be approved, and it is adopted

and incorporated by reference into this order. The clerk will enter a judgment that

states “The decision of the Commissioner is affirmed.” The clerk will then close the

file.

        SO ORDERED on February 15, 2021.

                                      s/ Allen Winsor
                                      United States District Judge
